UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 98-4188

JERRY WAYNE GODFREY,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Terrence W. Boyle, Chief District Judge.
(CR-94-5-BO)

Submitted: September 30, 1998

Decided: October 22, 1998

Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William Arthur Webb, Federal Public Defender, Edwin C. Walker,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Jane J. Jackson, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Jerry Wayne Godfrey appeals his six-month sentence imposed for
violation of his supervised release. Godfrey noted a timely appeal and
his attorney filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), in which he represents that there are no arguable issues
of merit in this appeal. Nonetheless, Godfrey's counsel suggested that
the district court imposed an unreasonable sentence because the vic-
tim of the assault that formed the basis of Godfrey's violation of
supervised release had "no real interest in [Godfrey] being incarcer-
ated." The time for filing a supplemental brief has passed and God-
frey has not responded. Because we find the district court's
imposition of the sentence reasonable under the circumstances and
can discern no other error on this record, we affirm.

Godfrey was convicted of uttering a counterfeit federal reserve note
in violation of 18 U.S.C. § 472 (1994), and sentenced to a term of
imprisonment of forty-six months to be followed by a thirty-six
month term of supervised release. Godfrey's supervised release began
on September 6, 1996. On January 28, 1998, the Government filed a
motion to revoke Godfrey's supervised release. In the motion, the
probation officer reported that the Hope Mills, North Carolina Police
Department had arrested Godfrey the previous day and charged him
with an assault on his wife. The probation officer noted that God-
frey's conduct violated the terms of his supervised release.

Godfrey pled no contest to the charges in the revocation motion.
On Godfrey's plea, the district court found that Godfrey had violated
his supervised release. Before sentencing Godfrey, the district court
recited Godfrey's considerable history of violence against women.
The district court rejected defense counsel's suggestion that Godfrey
be sentenced to a half-way house. The court revoked Godfrey's
release and sentenced him to a six month term of imprisonment at the
low end of the range suggested by the U.S. Sentencing Guidelines
Manual § 7B1.4, p. 5. (Nov. 1993).

Godfrey does not contest that he violated his supervised release.
Rather, his attorney argues only that the sentence is unreasonable

                    2
because Godfrey's wife, the victim of his assault, did not wish God-
frey be reincarcerated. As counsel correctly notes§ 7B1.4, providing
imprisonment ranges for revocation of supervised release is advisory
in nature. See United States v. Davis, 53 F.3d 638, 640 n.6 (4th Cir.
1995). Thus, because the district court's sentence does not exceed the
maximum limit of two years established for violation of the terms of
release in Class C felonies under 18 U.S.C. § 3583(e) (1994), this
court reviews Godfrey's sentence only to determine if it is plainly
unreasonable. See 18 U.S.C. § 3742(a)(4) (1994). Given the facts of
this case and the reprehensible nature of Godfrey's conduct, we can-
not say that the six-month sentence imposed by the district court was
plainly unreasonable, notwithstanding the victim's position on God-
frey's incarceration.

Pursuant to Anders, this court has reviewed the record for potential
error and has found none. Therefore, we affirm Godfrey's sentence.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move this court for leave to withdraw from representation. Counsel's
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    3